Citation Nr: 1130549	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  11-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for extensive vacuolization, previously claimed as viral myositis and vascular myopathy.  


REPRESENTATION

Appellant represented by:	Debra S. Tedeschi, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's disability evaluation for his service-connected myopathy with extensive vacuolization to 10 percent disabling, effective January 2010.  The Veteran contends that an increased rating is warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the current claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

By way of procedural background, service connection for viral myositis, claimed as vascular myopathy was granted in a July 2005 rating decision, and assigned a 0 percent disability evaluation, effective March 2005.  The RO assigned the 0 percent disability evaluation under Diagnostic Code 5021.  In January 2010, the Veteran filed an informal claim for an increased rating.  Based upon the results from an April 2010 VA examination, the Veteran's disability rating for his service-connected disability was increased to 10 percent disabling, effective January 2010.  The RO assigned the 10 percent disability evaluation under Diagnostic Codes 8099-8010.  The Veteran appealed therefrom, and contends that his disability warrants a higher rating.  

Diagnostic Code 8099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.123.  See 38 C.F.R. §§ 4.20 and 4.27 (2010) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  Diagnostic Code 8010 contemplates myelitis and warrants a minimum 10 percent rating.  38 C.F.R. § 4.123, Diagnostic Code 8010 (2010).  Diagnostic Code 5021 provides that myositis will be rated on limitation of motion of the affected part, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5021 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  

Here, it appears that the criteria of Diagnostic Code 5021 are more analogous to the diagnosed disability and should be considered in rating that disability.  The competent evidence establishes that the Veteran has myositis, rather than myelitis, a disease that affects the central nervous system.  At the June 2005 VA examination, the VA examiner diagnosed the Veteran with viral myositis.  In April 2010, the Veteran was diagnosed with myopathy (myositis) with extensive vacuolization.  See the April 2010 VA examination report.  VA outpatient treatment records from April 2010 to October 2010 reflect diagnoses of inclusion body myositis and vacuolar myositis.  Thus, the Board finds that this rating code most closely approximates the Veteran's current service-connected disability.  

However, the Board finds that this case is not ripe for appellate review.  As previously noted, the Veteran underwent a VA examination for his service-connected disability most recently in April 2010.  According to the April 2010 VA examination report, the VA examiner conducted a physical examination of the Veteran which included the eyes, heart, extremities, lungs, and musculoskeletal testing, but there was no range of motion testing conducted with regards to the affected parts associated with his service-connected disability.  As alluded to by the Veteran's attorney, the Veteran has limitation of motion in his right leg and right thigh due to his service-connected disability.  It was argued that the Veteran's disability should be evaluated under Diagnostic Code 5021, and also under 5252 regarding limitation of flexion of the thigh.  It was further asserted that consideration should be give to 38 C.F.R. §§ 4.10 and  4.40 regarding functional loss due to neurological impairment.  See the April 2011 statement.  The range of motion findings are necessary in order to properly evaluate the Veteran's service-connected disability under Diagnostic Code 5021.  Thus, the Board considers the examination report to be insufficient.  As the record does not contain sufficient medical evidence for the Board to make a decision on the claim, a remand is necessary to obtain another medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment record dated from October 2010 to the present and associate those records with the claims file.  

2.  Schedule the Veteran a VA examination to determine the current severity of the Veteran's service-connected myopathy with extensive vacuolization.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability.  In examining the Veteran, the examiner should report complete range of motion findings for the affected joints.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The examiner is also requested to comment upon the extent of any impairment to the muscular system (as distinguished from orthopedic joint impairment) involving the service-connected disability.  

The examiner should also identify any associated neurological deformities associated with the service-connected disability.  The  severity of each neurological sign and symptom should be reported, to include whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  Moreover, state whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected. 

3.  Thereafter, the issue on appeal should be readjudicated with consideration of the rating criteria of Diagnostic Code 5021.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


